DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 2/1/2022 to claim 1 has been entered. Claims 1, 4, 5, 8 and 10-19 remain pending, of which claims 1, 4, 5, 8 and 16-19 are being considered on their merits. Claims 10-15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a method of preparing cells for 3D culture, in the reply filed on 10/26/2018 stands.  
Claim Interpretation
The method of claim 1 is a method “comprising” steps a—c, and therefore the claimed method is open to additional steps. While dependent claim 18 limits to there not being a step of a viability assay during the method steps, the method remains open to viability assays before or after the recited method steps. Similarly, while dependent claim 16 recites that step a) is carried out for 30 minutes to 24 hours, as the claim is open to additional steps and does not exclude additional time of the cells on the plate, a period of time greater than 30 minutes to 24 hours still reads on this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (1992, Res Commun Chem Pathol Pharmacol, 77(1):107-20, only abstract available) in view of Mavier et al (1988, Hepatology, 8(2): 254-258) and Marta et al (2010, Langmuir, 26(11), 7695–7707: reference U).
Regarding claims 1, 5, 8 and 19, Ueno is directed to a method of forming multicellular spheroids composed of rat hepatocytes comprising plating rat liver cells on a collagen-conjugated thermo-responsive polymer, poly-N-isopropyl acrylamide substrate, detaching the cells, and further culturing the cells on a non-adhesive substrate such that they form spheroids composed of rat hepatocytes (reads on cellular self-assembly 3D tissue culture). Regarding claim 1, Ueno teaches the hepatocytes formed a confluent monolayer with non-parenchymal rat liver cells prior to the detaching step; since the claim does not limit to hepatocytes being the only cells in the monolayer, this reads on “monolayer of hepatocytes”. Regarding claims 5 and 18, Ueno does not teach any steps of preforming a viability assay, expanding the cells, and cryopreserving the cells. Regarding claim 19, multicellular spheroids read on “microtissue”.
Ueno does not teach discarding cells which have not attached to the dish (claim 1) or the length of time the cells are plated (claim 16). Ueno is silent as to if a solution was added for detachment of the cells (claim 1).
Regarding claims 1 and 16-17, Mavier teaches a method of preparing hepatocytes for other assays wherein the cells are plated for 3 hours before the non-adherent hepatocytes, which Mavier teaches are mainly dead, are eliminated by removing the medium, and leaving the adherent hepatocyte monolayer (see col. 2 on page 254); reads on checking for the capability to adhere.
Regarding claim 1, Marta is a review article on the use of poly-N-isopropyl acrylamide coated substrates and cellular detachment (see abstract). Regarding claim 1, Marta highlights a study that compared cell detachment under various conditions and found that the fastest cell release occurred at 4 degrees Celsius in serum-free medium (see col. 2 on page 7698); Marta’s “serum-free medium” used for detachment reads on “detachment solution”.
It would have been obvious to combine Ueno and Mavier to discard cells which have not attached to the dish after 3 hours. A person of ordinary skill in the art would have had a reasonable expectation of success in discarding cells which have not attached to the dish after 3 hours because Mavier teaches that cells which are not attached can be eliminated by removing the medium, and leaving the adherent hepatocyte monolayer. The skilled artisan would have been motivated to discard cells which have not attached to the dish after 3 hours because Mavier teaches that these cells are mostly dead.
It would have been obvious to combine Ueno and Marta to detach Ueno’s cells using Marta’s serum-free solution. A person of ordinary skill in the art would have had a reasonable expectation of success in detaching Ueno’s cells using Marta’s serum-free solution because Marta establishes that this is an effective method of detachment for Ueno’s poly-N-isopropyl acrylamide coated substrates. The skilled artisan would have been motivated to detach Ueno’s cells using Marta’s serum-free solution because Marta establishes that this is a preferred method of detachment for Ueno’s poly-N-isopropyl acrylamide coated substrates, and Ueno is silent as to the method of detachment.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

		 
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant alleges that Ueno does not teach the claimed method because (1) Ueno cocultures the hepatocytes with other liver cells. However, Ueno specifically states that the cells form a “confluent monolayer” comprising hepatocytes with other liver cells. Since the claims are not limited to hepatocytes being the only cell type in the method, or the only cells in the monolayer, Ueno’s co-culture of hepatocytes with other types of liver cells reads on the claimed method. Therefore this argument is not persuasive. 
Applicant highlights that Ueno does not teach the new limitation of adding a detachment solution to detach the cells. However, as stated above, this new limitation is obvious over the newly cited Marta reference. Specifically, while Ueno is silent as to the method of detachment, Marta teaches preferred detachment methods for cells attached to plates coated with Ueno’s poly-N-isopropyl acrylamide include incubation at 4 degrees Celsius in serum-free medium, and Marta’s “serum-free medium” used for detachment reads on “detachment solution”. Therefore this argument is not persuasive. 

Claims 1, 4, 5, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy (U.S. PGPUB 2012/0276068) in view of Mooney et al (1995, J. Biomed. Mater. Res., 29: 959-965), Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746) and Matsui et al (U.S. PGPUB 20050202462; reference A).
Regarding claims 1 and 16-17, Sabaawy teaches a method for selecting adherent cells comprising first plating the cells on substrate for 2 to 72 hours, then flushing the cells to remove non-adherent cells, and finally detaching and collecting the adherent cells for use in another method (see paragraphs [0044] – [0047] and claim 18); this reads on checking for the capability to adhere. Regarding claims 1 and 18, Sabaawy teaches the method is carried out without expanding the cells in culture, and Sabaawy does not teach preforming a viability assay (see paragraphs [0044] – [0047] and claim 18). Regarding claims 4 and 5, Sabaawy teaches cells may or may not be cryopreserved prior to use (see paragraphs [0043], [0044], and [0054]). Regarding claim 8, Sabaawy teaches the cells may be isolated from a human patient (see paragraphs [0043], [0044], and [0065]).
Sabaawy does not teach the cells are a monolayer of hepatocytes or that the 3D culture is a cellular self-assembly 3D tissue culture (claim 1) that forms a microtissue (claim 19). Sabaawy does not teach the cells are hepatocytes and that the culture dish is coated with collagen or a detaching solution (claim 1). 
	Regarding claims 1 and 19, Meng teaches that primary human or rat hepatocytes can be cultured in a 2D monolayer culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see abstract and pages 734-736); spheroids read on microtissue.  Regarding claim 1, Meng teaches that the standard coating material for 2D monolayer culture of hepatocytes is a collagen coated substrate (see abstract and page 734). Regarding claims 1 and 16, Meng teaches that hepatocytes in 2D culture begin to lose some of their physiological activities after 24 hours in 2D culture (see page 734).
Regarding claims 1, 8 and 17, Mooney teaches assaying primary rat hepatocytes for adherence by plating the cells, washing away non-adherent cells, then detaching the adherent cells by exposure to a trypsin solution (reads on detachment solution) and collecting the adherent cells (see col. 1 on page 961). 
	Regarding claim 1, Matsui teaches primary liver cells can be detached from collagen coated plates with trypsin (see paragraph [0626]).
  It would have been obvious to combine Sabaawy with Mooney and Meng to prepare Meng’s primary monolayer hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells on collagen coated plates. A person of ordinary skill in the art would have had a reasonable expectation of success in preparing Meng’s primary monolayer hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells because Mooney teaches hepatocytes can be plated, washed to remove non-adherent cells, and that the adherent cells can be collected. Additionally, Meng teaches that the standard coating material for 2D monolayer culture of hepatocytes is a collagen coated substrate. The skilled artisan would have been motivated to prepare Meng’s primary hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells because Sabaawy establishes that the technique allows for the selection of adherent cells. Additionally, the skilled artisan would have been motivated to use a collagen coating on the 2D dishes since Meng establishes that this coating is standard in the field. 
It would have been obvious to combine Sabaawy in view of Mooney and Meng with Matsui to detach the cells using a detaching solution comprising trypsin. A person of ordinary skill in the art would have had a reasonable expectation of success in detaching the cells using a detaching solution comprising trypsin because Mooney teaches cells can be detached by exposure to a trypsin solution, and Matsui establishes that trypsin is effective for detachment from collagen coated plates. The skilled artisan would have been motivated to detach the cells using a detaching solution comprising trypsin because Mooney and Matsui establish that this is an effective solution for detachment.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant generally alleges that none of the references teach the new limitations. However, as stated above the references teach the limitation of a monolayer culture of hepatocytes and detachment using a detachment solution. Therefore this argument is not persuasive. 

Claims 1, 4, 5, 8 and 16-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Guguen-Guillouzo (1992, U.S. Patent 5,112,757) in view of Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746).
Regarding claim 1, Guguen-Guillouzo is directed to a method of preparing a population of hepatocytes that maintains hepatocyte functions at a high level for an extended period of time (see abstract). Regarding claims 1, 4-5, 8 and 17, Guguen-Guillouzo teaches the method comprises first co-culturing human hepatocytes with another cell type, then detaching the cells using a aqueous collagenase solution (detachment solution), optionally cryopreserving the cells before reseeding the cells for another application (see col. 2 lines 66-68, col. 3 lines 1-7, and Examples 1 and 5); reads on checking for the capability to adhere. Regarding claim 18, Guguen-Guillouzo only assays the viability prior to the plating step (before instantly claimed step “a”) in Example 1, and Guguen-Guillouzo does not teach any viability assays are needed in the description of the method in col. 2 lines 66-68, col. 3 lines 1-7, nor in the claims). Regarding claim 1, Guguen-Guillouzo teaches that the hepatocytes are not proliferated (see Examples 1 and 5). Regarding claim 16, while Guguen-Guillouzo teaches the first plating step may be carried out of more than 24 hours, as stated in the claim interpretation, the last 30 minutes to the last 24 hours of Guguen-Guillouzo’s plating step read on the instantly claimed step “a”.
While Guguen-Guillouzo teaches the use of collagenase to detach the cells, Guguen-Guillouzo does not teach the plate is coated with collagen. Guguen-Guillouzo does not teach that the further use of the collected hepatocytes is in a method of 3D culture. 
Regarding claims 1 and 19, Meng teaches that primary human or rat hepatocytes can be cultured in a 2D monolayer culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see abstract and pages 734-736); spheroids read on microtissue.  Regarding claim 1, Meng teaches that the standard coating material for 2D monolayer culture of hepatocytes is a collagen coated substrate (see abstract and page 734). Regarding claims 1 and 16, Meng teaches that hepatocytes in 2D culture begin to lose some of their physiological activities after 24 hours in 2D culture (see page 734).
 It would have been obvious to combine Guguen-Guillouzo and Meng to coat Guguen-Guillouzo’s 2D culture plates with collagen such that the hepatocytes form a monolayer, and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture. A person of ordinary skill in the art would have had a reasonable expectation of success in coating Guguen-Guillouzo’s 2D culture plates with collagen such that the hepatocytes form a monolayer, and to using Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture because Meng establishes that both of these techniques are well established in the field. The skilled artisan would have been motivated to coat Guguen-Guillouzo’s 2D culture plates with collagen such that the hepatocytes form a monolayer and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture because Meng teaches that collagen is the standard coating for 2D monolayer culture, and that 3D culture has more long-term uses.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
Applicant generally alleges that none of the references teach the new limitations. However, as stated above the references teach the limitation of a monolayer culture of hepatocytes and detachment using a detachment solution. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653